Arnold, J.,
delivered the opinion of the court.'
The amended plea of tender filed by Davis should have been traversed. If the facts averred in .it were true, the, attachment was wrongfully sued out, and appellee and the sureties on his bond were liable not only for cost, but also for damages. A distress for rent after tender of the amount due is unlawful, unless there has been a subsequent demand and refusal. Taylor on Landlord and Tenant, §§ 566, 573; Hunter v. Le Conte, 6 Cow. 728; Smithy. Goodwin, 4 B. & Ad. 413.

Reversed.